The evidence was in conflict, and hence all charges requiring affirmative action by the jury were properly refused.
Other charges asserting correct propositions of law were covered by the court in his oral charge.
The defendant may not be guilty, but two witnesses testified to the facts, and the jury, seeing them and hearing them, believed their story, and the trial judge on motion also believed what they testified to. There is no reason to say that the judge committed error in refusing the motion for new trial.
Let the judgment be affirmed.
Affirmed.